                  Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 1 of 10



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
John Keatley



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK


 JOHN KEATLEY,

                            Plaintiff,

                  v.                                       Case No.:

 CONTENT IQ LLC,

                            Defendant.




                                     COMPLAINT AND JURY DEMAND

             Plaintiff John Keatley, (“Plaintiff”), by his undersigned attorneys, Rath, Young and

 Pignatelli, P.C., for his complaint against defendant Content IQ LLC (“Defendant”) alleges as

 follows:

                                         SUBSTANCE OF THE ACTION

             1.        This is a case of willful copyright infringement in violation of 17 U.S.C.

§§ 106(1), and 501.

             2.    Plaintiff seeks compensatory or statutory damages in an amount to be established

 at trial.
             Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 2 of 10




                                             PARTIES

       3.      Plaintiff is an individual working as a professional photographer with a principal

place of business at 5123 SW Admiral Way, Seattle, Washington, 98116.

       4.      Upon information and belief, Defendant is a domestic limited liability company

organized under the laws of New York with a principal place of business at 135 Madison Avenue,

12th Floor, New York, New York, 10016.

                                 JURISDICTION AND VENUE

       5.      This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and 28

U.S.C. § 1338 (a) (jurisdiction over copyright actions).

       6.      Personal jurisdiction over Defendant is proper. Defendant is conducting business

in this judicial district and committing torts in this state, including without limitation copyright

infringement which causes harm in this state and judicial district.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.     Plaintiff’s Business

        1.     Plaintiff is a professional photographer who licenses his works for professional

applications including editorial, advertising, corporate and non-profit use. His work has

appeared in magazines, brochures, billboards, TV and extensively on the internet. Plaintiff has

been awarded over his career with accolades such as an Honorable Mention at the 21st Annual

Photographic Exhibition in 2014, American Photography awards in years 2014, 2015, 2016 and

2017. Plaintiff has been invited to photograph famous icons and celebrities over his career, the

likes of which include Anthony Hopkins, Annie Leibovitz, Sarah Palin and Macklemore, among
                                                  2
                Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 3 of 10



 others.

           2.       Plaintiff’s intellectual property is important to his livelihood.

           3.       Plaintiff is the sole creator of the photographic image referenced as

 Ugly_Christmas_Sweaters (the “Copyrighted Work”), a copy of which is attached hereto as

 Exhibit A.

           4.       On June 4, 2015, Plaintiff obtained a registration with the United States

 Copyright Office for the image Ugly_Christmas_Sweaters, registration number VA-1-970-412.

           5.       Attached hereto as Exhibit B is a copy of the certificate for Registration No. VA-

 1-970-412 obtained from the United States Copyright Office.

           6.   Plaintiff owns all rights, title, and interest, including copyrights, in and to the

 Copyrighted Work.

           7.       The Copyrighted Work included such copyright management information in the

 metadata of the photograph.

 B.        Defendant’s Unlawful Activities

       8.           Upon information and belief, Defendant owns and operates a number of

websites, including the website found at URLs http://boredomtherapy.com, where it publishes

short articles and catchy photographic images to lure internet users so that it may profit from

advertising revenue that grows as its viewership grows.

       9.           Plaintiff has discovered the Copyrighted Work being reproduced, distributed, and

publicly displayed at the websites located at the following URLs (the “Infringing Websites”):

                •         http://boredomtherapy.com/wp-
                          content/uploads/2015/12/94f1cb0b39a1593606a32cf3847b9ca5.jpg
                •         https://images.boredomfiles.com/wp-
                          content/uploads/2015/12/94f1cb0b39a1593606a32cf3847b9ca5.jpg
                •         http://boredomtherapy.com/awkward-holiday-cards/


                                                       3
               Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 4 of 10



        10.      Screenshots from the Infringing Websites are attached hereto as Exhibit C.

        11.      Upon information and belief, each of the Infringing Websites are owned and

operated by the Defendant.

        12.      Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, derivation and public display of the Copyrighted Work at the

Infringing Websites.

        13.      Defendant’s infringing conduct is knowing and willful and in reckless disregard

of the lawful rights afforded Plaintiff under the Copyright Act.



                                FIRST CLAIM FOR RELIEF
                               (Direct Copyright Infringement)

        14.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        15.      The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

        16.      As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to

the copyright in the Copyrighted Work to bring suit.

        17.      Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work

prior to Defendant’s use of the Copyrighted Work at the Infringing Websites.

        18.      By its actions, as alleged above, Defendant infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying the Registered Copyrighted Work.




                                                    4
               Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 5 of 10



        19.      Upon information and belief, Defendant’s infringement of Plaintiff’s copyrights

is willful and deliberate and Defendant profited at the expense of Plaintiff.

        20.      As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyrights and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover his actual

damages resulting from Defendant’s uses of the Registered Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        21.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from the

infringement of the Registered Copyrighted Work, which amounts will be proven at trial.

        22.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        23.      Plaintiff is entitled to his costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        24.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.



                                  SECOND CLAIM FOR RELIEF
                               (Contributory Copyright Infringement)

        25.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.


                                                    5
                Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 6 of 10



        26.      As an alternative theory to its direct infringement claim, in the event Defendant

contends the infringing conduct described above is done by another, Defendant had either actual

or constructive knowledge of the above-described infringements and either induced, caused or

materially contributed to the infringing conduct described above.

        27.      By its actions, as alleged above, Defendant’s foregoing acts of contributory

infringement violate Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C.

§501.

        28.      Upon information and belief, the foregoing acts of contributory infringement of

Plaintiff’s copyright are willful and deliberate and Individual Defendant profited at the expense

of Plaintiff.

        29.      As a direct and proximate result of the contributory infringement of Plaintiff’s

exclusive copyright in the Copyrighted Work, Plaintiff is entitled to recover his actual damages

resulting from Defendant’s uses of the Copyrighted Work without paying license fees, in an

amount to be proven at trial.

        30.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

of the Copyrighted Work, which amounts will be proven at trial.

        31.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        32.      Plaintiff is entitled to his costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.



                                                    6
               Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 7 of 10



        33.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.



                               THIRD CLAIM FOR RELIEF
                             (Vicarious Copyright Infringement)

        34.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        35.      As an alternative theory to its infringement claims above, to the extent Defendant

contends it did not directly infringe or contributorily infringe Plaintiff’s copyright, Defendant had

the right or ability to control the direct infringement described above.

        36.      As a result of Defendant’s right or ability to supervise the direct infringement

described above, Defendant could have prevented or stopped the direct infringement but did not

take any action to do so.

        37.      Defendant had a direct financial interest in the reproduction, distribution and

public display of the Copyrighted Work and benefitted from that direct infringement.

        38.      As a direct and proximate result of the Individual Defendant’s vicarious

infringement of Plaintiff’s copyright and exclusive rights in the Copyrighted Work, Plaintiff is

entitled to recover his actual damages resulting from the Defendant’s uses of the Copyrighted

Work without paying license fees, in an amount to be proven at trial.

        39.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

of the Copyrighted Works, which amounts will be proven at trial.


                                                    7
              Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 8 of 10



       40.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

       41.      Plaintiff is entitled to his costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

       42.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         1.     A declaration that Defendant infringed, either directly or indirectly, Plaintiff’s

 copyright in the Copyrighted Work under the Copyright Act;

         2.     A declaration that such infringement is willful;

         3.     An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

 Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

 shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

 infringement of up to $150,000 for each copyright infringement of the Copyrighted Work;

         4.     Awarding Plaintiff such exemplary and punitive damages as the Court finds

 appropriate to deter any future willful infringement;

         5.     Awarding Plaintiff its costs and disbursements incurred in this action, including

 his reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;
                                                   8
                Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 9 of 10



          6.     Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

 sums;

          7.     Permanently enjoining Defendant, its employees, agents, officers, directors,

 attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

 participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

 continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

 advertise, reproduce, develop or manufacture any works derived or copied from the

 Plaintiff’s Copyrighted Work or to participate or assist in any such activity;

          8.     Awarding Plaintiff interest, including pre-judgment interest, on the

 foregoing sums;

          9.     Permanently enjoining Defendant, its employees, agents, officers, directors,

 attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

 participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

 continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

 advertise, reproduce, develop or manufacture any works derived or copied from the

 Plaintiff’s Copyrighted Work or to participate or assist in any such activity; and

          10.    For such other and further relief as the Court may deem just and proper.


                                           JURY DEMAND

         Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                    9
          Case 1:19-cv-05088 Document 1 Filed 05/31/19 Page 10 of 10



Dated: May 31, 2019
                                    Respectfully submitted,



                                    By: /s/ R. Terry Parker
                                    R. Terry Parker, Esquire
                                    RATH, YOUNG and PIGNATELLI, P.C.
                                    120 Water Street, Second Floor
                                    Boston, MA 02109
                                    Telephone: (603) 226-2600
                                    Email: rtp@rathlaw.com

                                    Attorneys for Plaintiff
                                    John Keatley




                                      10
